NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 15 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JAIRO MEJIA VEGA,                                No. 11-70161

              Petitioner,                        Agency No. A093-158-914

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.



JAIRO ALBERTO MEJIA-VEGA,                        No. 11-71551

              Petitioner,                        Agency No. A093-158-914

 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted June 4, 2015**
                               Pasadena, California

Before: KOZINSKI and CALLAHAN, Circuit Judges and SINGLETON,*** Senior
District Judge.

      Jairo Mejia Vega seeks relief from the Board of Immigration Appeals’ (BIA)

reinstatement of his prior order of removal and its denial of his motion to reopen.

We deny his petitions for review.

      1. Our review of a reinstatement order is limited to constitutional claims and

questions of law where a petitioner can demonstrate a “gross miscarriage of

justice” in the prior proceedings. Villa-Anguiano v. Holder, 727 F.3d 873, 877

(9th Cir. 2013); Garcia de Rincon v. Dep’t. of Homeland Sec., 539 F.3d 1133,

1137–38 (9th Cir. 2008). Mejia Vega has failed to demonstrate a “gross

miscarriage of justice” because the BIA properly sent notice of its decision to the

detention center where Mejia Vega was confined. Moreover, Mejia Vega has

failed to show prejudice. See Morales-Izquierdo v. Gonzales, 486 F.3d 484, 496

(9th Cir. 2007) (en banc) (as amended). The BIA’s denial of Mejia Vega’s appeal

from the deportation order issued in absentia was not “arbitrary, irrational, or


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.

                                          2
contrary to law,” Singh v. I.N.S., 295 F.3d 1037, 1039 (9th Cir. 2002) (internal

quotation marks omitted), because Mejia Vega did not show “that [his] failure to

appear was because of exceptional circumstances.” 8 U.S.C. § 1229a(b)(5)(C)(i).

      2. We review the BIA’s denial of a motion to reopen for abuse of discretion,

Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and we lack

jurisdiction to review the BIA’s failure to exercise its sua sponte authority to

reopen. Mejia-Hernandez v. Holder, 633 F.3d 818, 823–24 (9th Cir. 2011).

Contrary to Mejia Vega’s contention, the BIA, in denying Mejia Vega’s motion,

did not impose any technical definition of due diligence, but simply held that in

light of Mejia Vega’s presence in the United States since March 1999, he had not

shown “reasonable diligence” in ascertaining the status of his case or seeking relief

from the BIA’s February 1999 order. Mejia Vega has not presented a sufficient

factual basis for holding that this decision was an abuse of discretion, and he has

not shown that the BIA’s failure to explicitly deny his request that it exercise its

sua sponte authority, if judicially reviewable at all, was an abuse of discretion.

      The petitions for review are DENIED.




                                           3